Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 03, 2021.  Applicant’s election without traverse of Invention II in the reply filed on August 03, 2021 is acknowledged.  Claims 1-7 and 17-20 have been canceled by the applicant.  Claims 8-16 and 21-31 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 8-16 and 21-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.


Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of converting the charging station data to standardized connector codes; determining connector codes for connectors that are adapted for the electric vehicle; generating a second set of charging stations by selecting the connector codes available at the charging stations of the first set that are compatible with the connectors adapted for the electric vehicle as recited in the independent claims. 
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “receiving, for a first set of charging stations, charging station data including connector types available at the charging stations of the first set and power outputs associated with the connector types” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “generating for display, on a client device, mapping data for a map showing locations of the charging stations of the second set relative to a current position of the electric vehicle” merely uses generic computing components (“processor in claim 21”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements that are recited in claim 21 (claims 8 and 27 do not positively recite additional elements), such as: communication interface, database, processor and storage device do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the connector codes" in line 8.  The examiner is unable to ascertain if “the connector codes” refers to “standardized connector codes” in line 6 or “connector codes” in line 7.  The examiner believes that phrase is referring to “standardized connector codes” in line 6 and will proceed as such.  However, the examiner recommends amending the claim to avoid any confusion.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim 

Claims 9-16 are rejected as being dependent on a rejected base claim.  

Claim 21 recites the limitation "the connector codes" in line 15-16.  The examiner is unable to ascertain if “the connector codes” refers to “standardized connector codes” in line 6 or “connector codes” in line 14.  The examiner believes that phrase is referring to “standardized connector codes” in line 6 and will proceed as such.  However, the examiner recommends amending the claim to avoid any confusion.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 21-26 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 21-22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ChargeMap Mobile app 2014, https://www.youtube.com/watch?v=5BmA3DUQMi0 (hereinafter ChargeMap). 
claim 8, ChargeMap teaches a method of identifying charging options for an electric vehicle, the method comprising: 
receiving, for a first set of charging stations, charging station data including connector types available at the charging stations of the first set and power outputs associated with the connector types; (ChargeMap, see at least 0:07 seconds to 0:016 seconds)
converting the charging station data to standardized connector codes; (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

    PNG
    media_image1.png
    540
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    789
    media_image2.png
    Greyscale

determining connector codes for connectors that are adapted for the electric vehicle; (ChargeMap, see at least 0:07 seconds to 0:016 seconds)
generating a second set of charging stations by selecting the connector codes available at the charging stations of the first set that are compatible with the connectors adapted for the electric vehicle; (ChargeMap, see at least 0:07 seconds to 0:016 seconds) and 
generating for display, on a client device, mapping data for a map showing locations of the charging stations of the second set relative to a current position of the electric vehicle. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 9, ChargeMap teaches a method of identifying charging options for an electric vehicle, wherein the mapping data further includes indications of the connector codes available at the charging stations of the second set that are compatible with the connectors adapted for the electric vehicle. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 10, ChargeMap teaches a method of identifying charging options for an electric vehicle, wherein converting the charging station data to standardized connector codes includes converting power outputs from the first set of charging stations into a standardized numbering system and converting connector types from the first set of charging stations into a standardized graphical appearance system. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 21, ChargeMap teaches a system for identifying charging options for an electric vehicle, the system comprising: 
a communication interface connecting the system to one or more charging station data sources; a database of charging stations mapping charging connectors of the charging stations to associated standardized connector codes; a processor; and a storage device storing instructions executable by the processor to: receive, via the communication interface, charging station data including connector power levels available at each charging connector of the charging stations; convert the charging station data to the standardized connector codes for storage in the database, the standardized connector codes including respective identifiers for the connector power levels in a standardized system; determine connector codes for connectors that are adapted for the electric vehicle; identify a subset of charging stations in the database by selecting the connector codes available at the charging stations of the database that are compatible with the connectors adapted for the electric vehicle; and generate for display, on a client device, mapping data for a map showing locations of the charging stations of the subset relative to a current position of the electric vehicle. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

    PNG
    media_image1.png
    540
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    789
    media_image2.png
    Greyscale


Regarding claim 22, ChargeMap teaches a system for identifying charging options for an electric vehicle, wherein the charging station data further includes connector types available at the charging stations. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 24, ChargeMap teaches a system for identifying charging options for an electric vehicle, wherein converting the charging station data to standardized connector codes further comprises deriving a distribution of connectors at each of the charging stations. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

claim 25, ChargeMap teaches a system for identifying charging options for an electric vehicle, wherein the charging station data further includes connector types for each charging connector of the charging station. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 26, ChargeMap teaches a system for identifying charging options for an electric vehicle, wherein the standardized system is a first standardized system and the respective identifiers are a first set of respective identifiers, and wherein the standardized connector codes further include a second set of respective identifiers associated with the connector types in a second standardized system. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 27, ChargeMap teaches a method of identifying charging options for an electric vehicle, the method comprising: 
receiving, for a first set of charging stations, charging station data including connector types available at the charging stations of the first set; converting, based on a rules engine, the charging station data to standardized connector codes, the standardized connector codes including respective identifiers for the connector types in a standardized system; determining connector codes for connectors that are adapted for the electric vehicle; generating a second set of charging stations by selecting the standardized connector codes available at the charging stations of the first set that are compatible with the connectors adapted for the electric vehicle; and generating for display, on a client device, a graphical indication of the second set of charging stations. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

    PNG
    media_image1.png
    540
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    789
    media_image2.png
    Greyscale


Regarding claim 28, ChargeMap teaches a method of identifying charging options for an electric vehicle, wherein the standardized system includes one of a standardized graphical appearance system or a standardized numbering system. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Regarding claim 29, ChargeMap teaches a method of identifying charging options for an electric vehicle, wherein the standardized system is a first standardized system, and wherein each of the standardized connector codes further include respective identifiers in a second standardized system for power levels of the connector types available at the charging stations, and wherein the second standardized system includes the other of the standardized graphical appearance system or the standardized numbering system. (ChargeMap, see at least 0:07 seconds to 0:016 seconds)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChargeMap Mobile app 2014, https://www.youtube.com/watch?v=5BmA3DUQMi0 (hereinafter ChargeMap) in view of Uyeki, US 2014/0316939 A1.

Regarding claim 11, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach wherein the mapping data further includes indications of connector counts identifying, for each charging station of the second set, a quantity of connectors associated with the connector codes available at that charging station that are compatible with the connectors adapted for the electric vehicle.  However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0046]-[0047] which states “The selection module 318 can determine at least one compatible charging station from one or more charging stations based on a comparison of the charge request to charging station data stored at the charging station database of the remote server. As an illustrative example, a charge request can include a plug type equal to 1 (e.g., SAE J1772), an SOC of 54%, a current position and a destination. Based on the charge request, the selection module 318 queries the data store 306 for a compatible charging station (e.g., a charging station that supports the plug type and is at a location based on the SOC, the current position and the destination). The compatible charging station can also indicate a compatible charger or bay. The selection module 318 also determines an availability status of the at least one compatible charging station based on whether real-time availability data can be obtained from the at least one compatible charging station. The selection module 318 determines whether real-time availability data can be obtained from the at least one compatible charging station based on a connectivity status of the at least one compatible charging station.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ChargeMap with those of Uyeki as both seek to 

Regarding claim 12, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach further including receiving a destination for the electric vehicle and determining a route from a current location of the electric vehicle to the destination based on locations of the charging stations from the second set and a driving range of the electric vehicle on a full charge. However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0045] which states “In particular, the charge request includes vehicle data associated with the EV 102, the plurality of vehicle systems 220, position data (e.g., from the position determination device 218) and charging parameters and/or preferences. The vehicle data can include, but is not limited to, a current state of charge (SOC), a battery type, a plug type, an energy type, a current position, a destination, a current date, time, day of week, a future date, time, day of week, preferred charging preferences (e.g., energy type, charging time preferences), price preferences (e.g., time of use rates), among others.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 13, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach wherein the determining of the connector codes that are adapted for the electric vehicle includes determining by receiving a vehicle type and searching a database of connector codes using the vehicle type as a search key. However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0045] which states “In particular, the charge request includes vehicle data associated with the EV 102, the plurality of vehicle systems 220, position data (e.g., from the position determination device 218) and charging parameters and/or preferences. The vehicle data can include, but is not limited to, a current state of charge (SOC), a battery type, a plug type, an energy type, 

Regarding claim 14, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach wherein the determining of the connector codes that are adapted for the electric vehicle includes receiving a vehicle identification number (VIN) and searching the connector codes based on the VIN. However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0045] which states “In particular, the charge request includes vehicle data associated with the EV 102, the plurality of vehicle systems 220, position data (e.g., from the position determination device 218) and charging parameters and/or preferences.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 16, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach further including receiving a destination for the electric vehicle and determining a route from a current location of the electric vehicle to the destination and determining a total time to arrive at the destination taking into account charging times at the charging stations. However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0046]-[0047] which states “The selection module 318 can determine at least one compatible charging station from one or more charging stations based on a comparison of the charge request to charging station data stored at the charging station database of the remote server. As an illustrative example, a charge request can include a plug type equal to 1 (e.g., SAE J1772), an SOC of 54%, a current position and a destination. Based on the charge request, the selection module 318 queries the data store 306 for a compatible charging 

Regarding claim 30, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach the rules engine applies constraints on a total number of connectors of each connector type or power level for charging stations associated with a network, in order to derive a total number of connectors associated with each connector code that is present at a selected charging station of the first set of charging stations. However, Uyeki teaches the claim limitation.  (Uyeki, see at least ¶ [0046]-[0047] which states “The selection module 318 can determine at least one compatible charging station from one or more charging stations based on a comparison of the charge request to charging station data stored at the charging station database of the remote server. As an illustrative example, a charge request can include a plug type equal to 1 (e.g., SAE J1772), an SOC of 54%, a current position and a destination. Based on the charge request, the selection module 318 queries the data store 306 for a compatible charging station (e.g., a charging station that supports the plug type and is at a location based on the SOC, the current position and the destination). The compatible charging station can also indicate a compatible charger or bay. The selection module 318 also determines an availability status of the at least one compatible charging station based on whether real-time availability data can be obtained from the at least one compatible charging station. The 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ChargeMap with those of Uyeki as both seek to improve the charging experience for users of electric vehicles as well as to combine prior art elements according to known methods to yield predictable results.

Regarding claim 31, ChargeMap teaches a method of identifying charging options for an electric vehicle.  ChargeMap does not specifically teach storing, for each charging station in a database, the standardized connector codes in association with an indicator of a connector count associated with each standardized connector code at the charging station. However, Uyeki teaches the claim limitation. (Uyeki, see at least ¶ [0046]-[0047] which states “The selection module 318 can determine at least one compatible charging station from one or more charging stations based on a comparison of the charge request to charging station data stored at the charging station database of the remote server. As an illustrative example, a charge request can include a plug type equal to 1 (e.g., SAE J1772), an SOC of 54%, a current position and a destination. Based on the charge request, the selection module 318 queries the data store 306 for a compatible charging station (e.g., a charging station that supports the plug type and is at a location based on the SOC, the current position and the destination). The compatible charging station can also indicate a compatible charger or bay. The selection module 318 also determines an availability status of the at least one compatible charging station based on whether real-time availability data can be obtained from the at least one compatible charging station. The selection module 318 determines whether real-time availability data can be obtained from the at least one compatible charging station based on a connectivity status of the at least one compatible charging 

Allowable Subject Matter
Claims 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668